                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

DAVID L. SCHNUELLE, Borrower;

                       Plaintiff,                                     4:19-CV-3009

        vs.
                                                                         ORDER
MIDSTATES BANK, N.A., TERRY W.
ARENTSON, and MIDSTATES
BANCSHARES, INC,

                       Defendants.

       Defendants have filed a Notice that Plaintiff has filed for bankruptcy and have attached a

copy of the Chapter 12 bankruptcy petition filed by Plaintiff on May 15, 2019, with the United

States Bankruptcy Court for the District of Nebraska. Filing 27 at 1-2. Pursuant to NEGenR

1.5(a)(1), this matter will be referred to the United States Bankruptcy Court for the District of

Nebraska. Accordingly,

       IT IS ORDERED:

   1. This case is referred to the United States Bankruptcy Court for the District of Nebraska;

   2. This case shall be terminated for statistical purposes by the Clerk of the Court for the

       District of Nebraska; and

   3. The Clerk of the Court for the District of Nebraska shall transmit the court files to the Clerk

       of the Bankruptcy Court for the District of Nebraska.

       Dated this 1st day of October, 2019.

                                                     BY THE COURT:



                                                     _________________________
                                                     Brian C. Buescher
                                                     United States District Judge
